El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
 La transcripción de los autos para esta apelación fué' radicada en este tribunal el 20 de julio de este año y de acuerdo con nuestro reglamento el alegato en apoyo de la apelación debió ser presentado dentro de los diez días siguientes. No se bizo así ni se solicitaron prórrogas para radicarlo y tres meses después, el 9' de octubre, el apelado solicitó que por ese motivo desestimemos la apelación, notificando el mismo día esa moción a la parte apelante. El mismo día se comunicó al apelante que la vista de esa moción tendría lugar el 13' de noviembre, pero en este día, a instancia del apelante fundada en que las ocupaciones continuas y urgentes de su abogado durante los últimos meses habían quebrantado su salud basta el punto de tener que guardar reposo por algunas semanas, suspendimos la vista de tal moción y al día siguiente fué notificado el apelante de que estaba señalada de nuevo para el 10 de diciembre. En este día y a la hora fijada para la vista de esa moción el apelante presentó su alegato con moción solicitando que lo admitamos y que desestimemos la moción de desestimación alegando que las cuestiones que propone en su alegato son fundamentales y que la última parte de él ha tenido que dictarla estando enfermo de la vista.
No solamente el apelante dejó transcurrir tres meses sin piesentar su alegato en tiempo oportuno y sin solicitar pró-rrogas sino que desde el 10 de octubre en que se le notificó la moción de desestimación ha dejado transcurrir otros dos *895Dieses para radicarlo, lo que demuestra ana falta grande de diligencia por su parte, sin qae paeda servir de excasa para ella las o capaciones del abogado, como Remos resnelto en el caso de Dávila v. Del Campo, 33 D.P.R. 130, ni aan el qae baya necesitado reposo por alganas semanas y qae al ter-minarlo esté enfermo de la vista. Si él Rubiera cumplido •con nuestro reglamento o Rubiera solicitado prórrogas, Rubiera evitado la moción de desestimación.

La apelación debe ser desestimada.